Citation Nr: 0431696	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  04-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for mild endocarditis (heart disability).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty February 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
granted service connection for heart disability and assigned 
an initial noncompensable evaluation, effective July 15, 
2002.  The veteran perfected a timely appeal of this 
determination to the Board challenging the propriety of the 
initial noncompensable evaluation.

In August 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) in Washington, DC.  During the hearing, the 
veteran cited to a June 2004 private medical report in which 
Dr. Raymond C. Grandon opined that he was unable to work and 
asserted that he was entitled to an award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  To date, this issue 
has not been considered by VA and it is referred to the RO 
for appropriate action.

In November 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Since the effective date of service connection, the veteran's 
service-connected heart disability is manifested by a 
workload of greater than three METs but not greater than five 
METS, and results in dyspnea, fatigue, angina, dizziness, or 
syncope.  


CONCLUSION OF LAW

The criteria for an initial 60 evaluation for the veteran's 
service-connected heart disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7001 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to a compensable rating for his service-connected 
heart disability, and that the requirements of the VCAA have 
been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statement of the Case (SSOC) that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and notified them of the evidence 
needed by the veteran to prevail on the claim.  In addition, 
in October 2002 and September 2003 letters, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
In light of the foregoing, the Board finds that VA gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini.  

With respect to VA's duty to assist, the Board notes that in 
May 2003, the veteran was afforded a formal VA heart 
examination, and that later that same month, the physician 
prepared an addendum to that report.  Further, in November 
2003, VA provided the veteran with a cardiac stress test.  In 
addition, VA has associated with the claims folder the 
veteran's service medical records as well as post-service 
private and VA medical records and reports that were 
identified by the veteran.  The claims folder also contains a 
transcript of the veteran's August 2004 testimony before the 
undersigned Veterans Law Judge.  Moreover, in light of the 
Board's favorable determination that entitlement to an 
initial 60 percent rating for his service-connected heart 
disability is warranted, there is no prejudice to the veteran 
because no pertinent identified evidence that has not been 
accounted for necessary to adjudicate this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Finally, the 
veteran's representative has been given the opportunity to 
submit written argument, and thus the Board will thus proceed 
with the consideration of this case.  

Under the circumstances, and in light of the Board's decision 
finding that entitlement to an initial 60 percent evaluation 
has been shown, the Board concludes that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard.  In this case, the 
extensive record on appeal and the Board's favorable 
determination demonstrate the futility of any further 
evidentiary development; hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In support of his claim for an initial compensable rating for 
his service-connected heart disability, the veteran points 
out that the service medical records show that he was sound 
at service entry with respect to his heart but was 
hospitalized during service and found to have a grade II 
mitral systolic murmur.  The veteran also highlights the 
findings contained in the May 2003 VA examination report and 
addendum to that report, dated later that same month, as well 
as those elicited on a November 2003 VA stress test.  In 
doing so, he and his representative maintain that these 
clinical findings satisfy the criteria for an initial 60 
percent rating under Diagnostic Code 7001.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2004); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

In a June 2003 rating decision, the RO established service 
connection for mild endocarditis and assigned an initial 
noncompensable evaluation under Diagnostic Code 7001, 
effective July 15, 2002.  In this regard, the Board notes 
that pursuant to 38 C.F.R. § 4.31, in every instance where 
the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

Under Diagnostic Code 7001, a 10 percent rating is warranted 
for endocarditis (documented by findings on physical 
examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) where a workload 
of greater than seven METs, but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required.  A 30 percent rating is 
warranted where a workload of greater than five METs but not 
greater than seven METs and results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
if there has been more than one episode of acute congestive 
heart failure in the past year; or a workload of greater than 
three METs, but not greater than five METS, which results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Finally, a 100 percent rating is warranted for 
chronic congestive heart failure; or a workload of three METs 
or less, which results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  One MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  38 C.F.R. § 4.104, Note 2 preceding Diagnostic 
Code 7000 (2004).  

In May 2003, the veteran was afforded a formal VA heart 
examination.  The veteran reported that he lived on the 
second story of a house, which required him to ascend 
thirteen stairs; he reported that that caused him to become 
short of breath.  He denied having nocturnal dyspnea but 
complained of suffering from exertional dyspnea.  The 
examination revealed that the veteran had a heart murmur and 
the physician indicated that the veteran had mild exertional 
dyspnea.

In an addendum dated later that month, the cardiologist 
reported that an echocardiogram confirmed his clinical 
impression that the veteran had a very slight amount of 
mitral regurgitation that was not due to rheumatic heart 
disease.

In November 2003, the veteran underwent a VA cardiac stress 
test, which revealed the veteran had a workload of 5 METS on 
an exercise tolerance test.

At the August 2004 Board hearing, the veteran, highlighting 
the VA medical findings, asserted that his service-connected 
heart disability warranted a 60 percent rating because the 
November 2003 stress test revealed that he had a workload of 
5 METS.  In addition, he complained of suffering from daily 
shortness of breath, fatigue and dizziness.

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board agrees 
with the veteran that his service-connected heart disability 
warrants an initial 60 percent evaluation under Diagnostic 
Code 7001.  In reaching this determination, the Board notes 
that because the medical evidence shows that the veteran had 
a workload of 5 METS on the November 2003 exercise tolerance 
test, and since the VA medical evidence, as well as the 
veteran's testimony, reflects that the condition is 
productive of dyspnea, fatigue, and dizziness, one of the 
three independent bases for under Diagnostic Code 7001, the 
criteria for a 60 percent evaluation have been satisfied.  
See Drosky v. Brown, 10 Vet. App. 251, 255 (1997).

The Board further finds that the veteran's service-connected 
heart disability does not warrant a total schedular 
evaluation, and indeed, observes that the veteran and his 
representative, in statements and written argument, 
themselves acknowledge that the condition warrants no more 
than a 60 percent rating.  Moreover, because the medical 
evidence does not show that the service-connected heart 
disability results in chronic congestive heart failure; a 
workload of three METs or less; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, the preponderance of the evidence is against an 
initial evaluation higher than 60 percent.

Because the 60 percent evaluation represents the greatest 
degree of schedular impairment since the date of the grant of 
service connection, "staged rating" is unnecessary.  See 
Fenderson, 12 Vet. App. at 126.

Finally, the above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
service-connected heart disability results in so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher initial evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  Further, it not shown that any of the 
condition warrants frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 60 percent rating for mild 
endocarditis, is granted.


REMAND

In an April 2004 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  In a 
statement dated later that month and filed at the RO in May 
2004, the veteran expressed his disagreement with that 
determination.  The Board accepts the April 2004 statement as 
a Notice of Disagreement (NOD) pursuant to 38 C.F.R. § 20.201 
(2004).  To date, however, the RO has not issued him a 
Statement of the Case (SOC) with respect to this claim.  
Under these circumstances, the Board has not discretion and 
is obliged to remand this issue to the RO for the issuance of 
a Statement of the Case (SOC).  See Manlincon v. West, 12 
Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

The RO must issue the veteran an SOC with 
respect to the denial of his PTSD claim, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



